NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALLERGAN, INC.,
Plaintiff-Appellee,
V.
SANDOZ INC., ALCON LABORATORIES, INC.,
ALCON RESEARCH LTD., ALCON, INC., AND
FALCON PHARMACEUTICALS, LTD.,
Defen.dants-Appellants, ° '
AND °
APOTEX INC. AND APOTEX CORP.,
Defendants-Appellants,
AND
WATSON LABORATORIES, INC.,
Defendan,t-Appellan,t.
2011-1619, -1620, -1635, -1639
Appea1s from the United States District Court for the
Eastern District of Texas in consolidated case No. 09-CV-
009'7, Judge T. John Ward.
ON MOTION

ALLERGAN V. SANDOZ 2
ORDER
Sandoz Inc., Alcon Laboratories, Inc., Alcon Research
Ltd., Alcon, Inc., and Falcon Pharmaceuticals, Ltd. (c0l-
lective1y, Sandoz) move for an order that directs Allergan
to file its brief within 14 days of our order dismissing the
cross-appeals Al1ergan opposes
Up0n consideration thereof
IT ls ORDERED THAT: ‘
The motion is denied. A1lergan shall file its brief
within 21 days from the date of filing of this order.
FoR THE CoURT
/s/ J an Horbaly
Date 3 an Horba1y
Clerk
APR 05 2012
ccc Deanne E. Maynard, Esq.
Jonathan E. Singer, Esq.
Robert B. Breisblatt, Esq. FlLED
cary Edward H00d, ESq. "'S‘r?4°élL'§l§°;i~iPr§i§i'0s»f°“
324 APR 0 5 2012
JAN HORBALY
CLERK